1 — ■ Employer and carrier appeal from an award upon the grounds that the Workmen’s Compensation Law did not apply to an injury received on Hoffman’s Island. The territory was, on December 29,1920, with the consent of the State of New York, conveyed to the United States government. The New York State Workmen’s Compensation Law went into effect in 1914 prior to the conveyance. The statutes enacted by the State of New York before the territory was ceded remain in force until displaced by Congress. (Kaufman v. Hopper, 220 N. Y. 184; McCarthy v. Packard Co., 105 App. Div. 436; affd., 182 N. Y. 555; Fort Leavenworth Railroad Co. v. Lowe, 114 U. S. 525, 537.) The award may be sustained on the further ground that the employer in his contract with the United States government bound itself to “ provide adequate workmen’s compensation insurance for all labor employed on the project who may come within the protection of such laws.” There was no Federal statute at the time of the injury which gave to the employee the benefit of workmen’s compensation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.